DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 3/15/2022.  Claims 1-3 and 5-20 are pending while claim 4 is canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Newly amended independent claims 1, 8 and 12 claim the limitation “a first sensor probe configured to be in electrical communication with a power supply; a second sensor probe configured to be in electrical communication with ground, the second sensor probe being electrically isolated from the first sensor probe;.”  The applicant references, among other 
Claims 1-3, 5-7; 9-11 and 13-20 depend on claims 1, 8 and 12, respectively, and are thus also deemed noncompliant according to 112(a), as explained in detail above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended independent claims 1, 8 and 12 claim the limitation “a first sensor probe configured to be in electrical communication with a power supply; a second sensor probe the second sensor probe being electrically isolated from the first sensor probe;.”  Par 0027 and 0028 discuss the details of the circuit involving the two probes but are inconclusive about the manner in which to determine how are the two claimed probes being electrically isolated from each other, rendering the limitation indefinite. 
Claims 1-3, 5-7; 9-11 and 13-20 depend on claims 1, 8 and 12, respectively, and are thus also deemed noncompliant according to 112(a), as explained in detail above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0061415 to Ward (Ward) in view of U.S. Patent 5,984,281 to Hacker et al. (Hacker) and U.S. Patent 4,075,863 to Wilson (Wilson).
In reference to claim 1, Ward teaches an overflow sensor assembly of a heating, ventilating and air conditioning (HVAC) unit (FIG. 1-14 and 17-22), wherein the overflow sensor assembly comprises probes (inherent to sensor 126, FIG. 17-22), when said probes come in contact with a condensate fluid (within the drain pan located in the bottom portion of 12, FIG. 1-22), said probes are configured to activate an overflow detection circuit (FIG. 22, within microcontroller 256) comprising at least the condensate fluid (within the drain pan located in the bottom portion of 12, FIG. 1-22), but does not teach a sensor mounting bracket configured to attach to a mounting surface on the HVAC unit and suspend the first and second sensor probes within a condensate drain pan of the HVAC unit. Hacker teaches a flow metering needle valve (FIG. 1-3) comprising a sensor mounting bracket (92, FIG. 1-3) configured to attach to a mounting surface (shroud 90, FIG. 1-3) on the HVAC unit (interpreted as the carburetor 74, FIG. 1-3) and suspend the first and second sensor probes (76 and 78, FIG. 1-3) within a condensate drain pan of the HVAC unit (intended use recitation) in order to prevent the unintentional rotation of the sensor element (col 10, lines 15-21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ward, to include a sensor mounting bracket configured to attach to a mounting surface on the HVAC unit and suspend the 
Ward also does not teach a first sensor probe configured to be in electrical communication with a power supply; a second sensor probe configured to be in electrical communication with ground, the second sensor probe being electrically isolated from the first sensor probe.  Wilson teaches a control system for a tubular ice maker (FIG. 1) comprising a first sensor probe (40, FIG. 1) configured to be in electrical communication (via relay 44, FIG. 1; col 3, lines 5-12) with a power supply (46, FIG. 1) and a second sensor probe (38, FIG. 1) configured to be in electrical communication with ground (42, FIG. 1), the second sensor probe being electrically isolated from the first sensor probe (when not energized; col 3, lines 11-13) in order to accurately determine the level of water in the pan (col 1, lines 59-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ward, to include a first sensor probe configured to be in electrical communication with a power supply; a second sensor probe configured to be in electrical communication with ground, the second sensor probe being electrically isolated from the first sensor probe, as taught by Wilson, in order to accurately determine the level of water in the pan.
	In reference to claim 2, Ward, Hacker and Wilson teach the overflow sensor assembly as explained in the rejection of claim 1, and Hacker additionally teaches wherein the first sensor probe (104, FIG. 2) comprises a first sensor element (100, FIG. 2) and a first spring (110, FIG. 2) configured to adjustably extend a length of the first sensor probe (104, FIG. 2) and the second sensor probe comprises a second sensor element and a second spring configured to adjustably 
In reference to claim 3, Ward, Hacker and Wilson teach the overflow sensor assembly as explained in the rejection of claim 1, and Hacker additionally teaches wherein the first sensor element (100, FIG. 2) is a first screw (102, FIG. 1-3) and the second sensor element is a second screw (FIG. 2).
In reference to claim 6, Ward, Hacker and Wilson teach the overflow sensor assembly as explained in the rejection of claim 1, and Hacker additionally teaches wherein the first and second sensor elements (100, FIG. 1-3) of the first and second sensor probes (104, FIG. 1-3) are disposed on and mounted to the sensor mounting bracket (92, FIG. 1-3), wherein the first spring (110, FIG. 1-3) is coupled to the first sensor element (100, FIG. 1-3) and the second spring is coupled to the second sensor element (FIG. 2).
In reference to claim 7, Ward, Hacker and Wilson teach the overflow sensor assembly as explained in the rejection of claim 1, and Hacker additionally teaches wherein the first and second springs (110, FIG. 1-3) are disposed on and mounted to the sensor mounting bracket (92, FIG. 1-3) at one end (at 92, FIG. 1-3) wherein the first sensor element (100, FIG. 1-3) is coupled to an opposite end of the first spring (at 102, FIG. 1-3) and the second sensor element is coupled to an opposite end of the second spring (FIG. 1-3).

Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Hacker, Wilson and U.S. Patent Application Publication 2009/0026894 to Lesmeister et al. (Lesmeister).
In reference to claim 8, Ward, Hacker and Wilson teach an overflow sensor assembly of an HVAC unit, as explained in detail in the rejection of claim 1 above, but they do not teach  that the second sensor probe is defined by a termination of a wire that is coupled to the sensor mounting bracket using wire tabs, wherein when the portion of the sensor mounting bracket and the termination of the wire come in contact with a condensate fluid, the portion of the sensor mounting bracket and the termination of the wire are configured to activate an overflow detection circuit comprising at least the condensate fluid.  Lesmeister teaches a second sensor probe (520, FIG. 1-5) defined by a termination of a wire (510, FIG. 1-5) that is coupled to the sensor mounting bracket using wire tabs (530, FIG. 1-5), wherein when the portion of the sensor mounting bracket and the termination of the wire come in contact with a condensate fluid, the portion of the sensor mounting bracket and the termination of the wire are configured to activate an overflow detection circuit comprising at least the condensate fluid (intended use recitation; the system in FIG. 5 is capable of performing said functional language) in order to protect the wire (par 0029, last two sentences).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ward, Hacker and Wilson, to have the second sensor probe defined by a termination of a wire that is coupled to the sensor mounting bracket using wire tabs, wherein when the portion of the sensor mounting bracket and the termination of the wire come in contact with a condensate fluid, the portion of the sensor mounting bracket and the termination of the wire are configured to activate an overflow 
In reference to claim 9, Ward, Hacker, Wilson and Lesmeister teach the overflow sensor assembly as explained in the rejection of claim 8, and Lesmeister additionally teaches wherein the wire (510, FIG. 1-5) is spaced apart from the sensor mounting bracket by the wire tabs (530, FIG. 1-5).
In reference to claim 11, Ward, Hacker, Wilson and Lesmeister teach the overflow sensor assembly as explained in the rejection of claim 8, and Hacker additionally teaches wherein the sensor mounting bracket (92, FIG. 1-3) is adjustably coupled to the mounting surface (shroud 90, FIG. 1-3) on the HVAC unit (interpreted as the carburetor 74, FIG. 1-3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Hacker and Wilson as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2007/0169501 to Rios (Rios).
In reference to claim 5, Ward, Hacker and Wilson teach the overflow sensor assembly as explained in the rejection of claim 1, but they do not explicitly teach wherein the condensate drain pan is removable and is configured to slide in and slide out of a drain pan cavity that is disposed below an evaporator coil assembly of the HVAC unit.  Rios teaches a condensate pan internal corner design (FIG. 1-20) wherein the condensate drain pan (14 and 16, FIG. 1-20) is removable and is configured to slide in and slide out of a drain pan cavity (par 0041) that is disposed below an evaporator coil assembly (6, FIG. 1-20) of the HVAC unit (par 0041) in order to provide a quick and easy manner of removing the pan for maintenance purposes.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ward, Hacker and Wilson, .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Hacker, Wilson and Lesmeister as applied to claim 8 above, and further in view of Rios.
In reference to claim 10, Ward, Hacker, Wilson and Lesmeister teach the overflow sensor assembly as explained in the rejection of claim 8, but they do not explicitly teach wherein the condensate drain pan is removable and is configured to slide in and slide out of a drain pan cavity that is disposed below an evaporator coil assembly of the HVAC unit.  Rios teaches a condensate pan internal corner design (FIG. 1-20) wherein the condensate drain pan (14 and 16, FIG. 1-20) is removable and is configured to slide in and slide out of a drain pan cavity (par 0041) that is disposed below an evaporator coil assembly (6, FIG. 1-20) of the HVAC unit (par 0041) in order to provide a quick and easy manner of removing the pan for maintenance purposes.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ward, Hacker, Wilson and Lesmeister, to have the condensate drain pan removable and configured to slide in and slide out of a drain pan cavity that is disposed below an evaporator coil assembly of the HVAC unit, as taught by Rios, in order to provide a quick and easy manner of removing the pan for maintenance purposes.

Claims 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Hacker, Wilson and Rios.
In reference to claim 12, said claim teaches the limitations of claims 1 and 5; thus, claim 12 is rejected in the same manner, as described in detail above.
In reference to claim 13, Ward, Hacker, Wilson and Rios teach the HVAC apparatus as explained in the rejection of claim 12, and Hacker additionally teaches wherein the condensate drain pan assembly (14, FIG. 1-20) is disposed below an evaporator coil assembly (6, FIG. 1-20) of the HVAC apparatus (par 0041, when rotated). 
In reference to claim 14, said claim teaches the limitations of claim 1; thus, claim 14 is rejected in the same manner, as described in detail above.
In reference to claim 15, said claim teaches the limitations of claim 1; thus, claim 14 is rejected in the same manner, as described in detail above.
In reference to claim 18, said claim teaches the limitations of claim 3; thus, claim 18 is rejected in the same manner, as described in detail above.
In reference to claim 19, said claim teaches the limitations of claim 2; thus, claim 19 is rejected in the same manner, as described in detail above.
In reference to claim 20, said claim teaches the limitations of claim 4; thus, claim 20 is rejected in the same manner, as described in detail above.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Hacker, Wilson and Rios, as applied to claim 12 above, and further in view of Lesmeister.
In reference to claim 16, said claim teaches the limitations of claims 1, 4 and 8; thus, claim 16 is rejected in the same manner, as described in detail above.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Hacker, Wilson and Rios, and further in view of Applicant’s Admitted Prior Art (AAPA).
In reference to claim 17, Ward, Hacker, Wilson and Rios teach the HVAC apparatus as explained in the rejection of claim 15, but they do not explicitly teach wherein the sensor mounting bracket is pivotally coupled to the mounting surface on the HVAC apparatus.
However, as noted above in addressing the applicants’ arguments, the well-known nature of the use of various mounting brackets having a rotating ability is taken to be admitted prior art, and thus its use in fabricating the system of Ward, Hacker, Wilson and Rios would have been obvious in order to provide a bracket that is capable of fitting into tight spaces.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 3/15/2022 with respect to the rejection(s) of claim(s) 1 under 103 over Ward in view of Hacker; claim 8 under 103 over Ward in view of Hacker and Lesmeister and claim 12 over Ward in view of Hacker and Rios have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilson, as explained in detail above.
Official Notice
In the first Office action on the merits, the Examiner took Official Notice regarding the limitations claimed in claim 17.  In his subsequent reply to this Office action, the Applicant did not traverse Examiner's assertion of Official Notice with regard to these elements.  Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by the Applicant.  See MPEP § 2144.03 (C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 5,027,610 to Hara teaches an automatic ice making machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
3/18/2022